Order filed March 31, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-20-00866-CV
                                  ____________

                        BASIM MOUSILLI, Appellant

                                       V.

                          NOURA SWEED, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-48880

                                  ORDER

      The clerk’s record was filed April 7, 2021. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Motion for New Trial filed by appellant
Mousilli on December 11, 2020.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 11, 2022, containing the Motion for New Trial filed by
appellant Mousilli on December 11, 2020.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, Hassan.